MORRIS, Judge.
Defendants first contend that the police arrested them without probable cause, and that any evidence obtained pursuant thereto is tainted and hence inadmissible. We disagree. Our Supreme Court, following the broad guidelines of the United States Supreme Court, has repeatedly held that an arresting officer may arrest without a warrant “. . . when the officers have probable cause to make it.” See State v. Streeter, 283 N.C. 203, 207, 195 S.E. 2d 502 (1973).
Though difficult to define, probable cause “ ‘has been defined to be a reasonable ground of suspicion, supported by circumstances sufficiently strong in themselves to warrant a cautious man in believing the accused to be guilty. * * * To establish probable cause the evidence need not amount to proof of guilt, or even to prima facie evidence of guilt, but it must be such as would actuate a reasonable man acting in good faith.’ 5 Am. Jur. 2d, ‘Arrests,’ § 44 (1962). ‘The existence of “probable cause,” justifying an arrest without a warrant, is determined by factual and practical considerations of everyday life on which reasonable and prudent men, not legal technicians, act. *311It is a pragmatic question to be determined in each case in the light of the particular circumstances and the particular offenses involved.’ ” Id., at 207, quoting from 5 Am. Jur. 2d, Arrests, § 48; other citations omitted. Similarly, the United States Supreme Court has held that the matter of probable cause turns on the “ ‘. . . facts and circumstances within their [i.e., arresting officers’] knowledge and of which they had reasonably trustworthy information . . . sufficient to warrant a prudent man in believing that the [suspect] had committed or was committing an offense.’ ” Id., at 207, quoting from Beck v. Ohio, 379 U.S. 89, 13 L.Ed. 2d 142, 85 S.Ct. 223 (1964). G.S. 15-41, effective at the time of this arrest, provided, inter alia, that:
“A peace officer may without a warrant arrest a person:
(2) When the officer has reasonable ground to believe that the person to be arrested has committed a felony and will evade arrest if not immediately taken into custody.”
Both the United States and North Carolina Supreme Courts have held that “reasonable ground” and “probable cause” are basically equivalent terms with similar meanings. Draper v. United States, 358 U.S. 307, 3 L.Ed. 2d 327, 79 S.Ct. 329 (1959) ; State v. Harris, 279 N.C. 307, 182 S.E. 2d 364 (1971).
Thus, the issue for this Court is “whether the facts afforded the officers probable cause to arrest [the] defendant [s] and whether the search of . . . [their persons and property] . . . was incident to that arrest.” State v. Streeter, supra, at 207. We believe the following factors underscore our determination that probable cause for the arrest existed:
(1) Officer Johnson was approximately one mile from the scene of the crime when he learned that the armed robbery just had occurred.
(2) Officer Johnson knew through the dispatcher’s report that the suspects were four black males and that they were seen leaving the motel in a dark vehicle.
(3) During this early morning hour, when the streets were virtually deserted, the officer within 30 seconds of the radio notification, spotted a dark vehicle occupied by four black males as it ran through a stop sign and continued travelling in a direction away from the motel in question.
*312(4) The officer observed an object that looked like a dark bag being thrown from the defendants’ car shortly after the policeman began his “tail.”
(5) Defendant Artis continued to walk away from Officer Johnson after he was asked several times to stop.
When all of these factors are taken together, there is little question that the arresting officers had the requisite probable cause to make the arrest. Where the arrest is lawful, the police have the right, without a search warrant, to conduct a contemporaneous search of the person and area within the immediate control for weapons or for fruits of the crime or weapons used in its commission. Chimel v. California, 395 U.S. 752, 23 L.Ed. 2d 685, 89 S.Ct. 2034 (1969) ; State v. Jackson, 280 N.C. 122, 185 S.E. 2d 202 (1972).
Moreover, none of the defendants have standing to object to the search of the patrol car wherein the money was found. Where the owner and operator of a vehicle consents to a search, third parties cannot protest. State v. Harrison, 14 N.C. App. 450, 188 S.E. 2d 541 (1972), cert. denied 281 N.C. 625 (1972). Here the City of Charlotte owned the vehicle and it was operated by Officer Johnson.
Defendants next argue that the bag allegedly thrown from defendants’ car as it crossed the railroad tracks is inadmissible. Again, we disagree. The bag is admissible as corroboration of Officer Johnson’s testimony describing the dark object which he saw allegedly being thrown from the defendants’ car. 2 Strong, N. C. Index, Criminal Law, § 89; Stansbury, N. C. Evidence 2d, §§49 and 50, cases there cited. In addition, J. G. Cobb, a witness for the State, referred to State’s Exhibit # 3— the bag in question — as a shaving kit “of a very rough grain plastic type finish.” He further testified: “There were several of these shaving kits on the floor and some masking tape and other things.” (Emphasis supplied.) This testimony came in without objection.
Finally, defendants contend that the court erred in overruling their motions for nonsuit. We find no merit in this contention. When considering the evidence in the light most favorable to the State, it is apparent that there was sufficient evidence for the jury to consider in reaching its findings and verdicts. State v. McNeil, 280 N.C. 159, 185 S.E. 2d 156 (1971).
*313We have considered the other assignments of error presented by the defendants and find no merit in them.
No error.
Judges Vaughn and Clark concur.